Citation Nr: 0024067	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  95-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the left distal tibia and fibula.

3.  Entitlement to a compensable evaluation for residuals of 
a right iliac bone graft.

4.  Entitlement to an increased (compensable) rating for 
residuals of a shrapnel wound of the left lower leg.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970, with subsequent periods of active duty for 
training and inactive duty for training with the California 
Army National Guard.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In July 1997, a personal hearing 
was held in Los Angeles by the undersigned Board Member.  In 
December 1997, the Board issued a decision denying 
entitlement to service connection for sinusitis, and also 
remanded the above noted four issues for further development. 


FINDINGS OF FACT

1.  The claim for service connection for arthritis, other 
than of the left ankle, is not plausible.

2.  The veteran's residuals of a fracture of the left distal 
tibia and fibula include a healed, left distal tibia fracture 
with post-traumatic arthritis in the left ankle causing 
limitation of motion, a shortened left leg (1 1/2 - 2 
centimeters), left thigh atrophy, 20 degrees external 
rotation deformity of the left distal tibia, scars over the 
left lower extremity; functional impairment includes pain 
with motion but no weakness, incoordination, or fatigability 
in the left lower extremity.

3.  The service-connected residuals of the right iliac bone 
graft are manifested by irregularity of the right iliac crest 
consistent with a bone donor site, no abnormalities within 
the hip joint, and no complaints of problems with the donor 
site on the right side of the pelvis.

4.  The service-connected residuals of a shrapnel wound of 
the left lower leg are manifested by a well-healed scar with 
no evidence of muscle or Achilles tendon damage.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
arthritis, other than arthritis of the left ankle, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a fracture of the left distal tibia and 
fibula, with arthritis of the left ankle, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5003-5271 
(1999).

3.  The criteria for a compensable evaluation for residuals 
of a right iliac bone graft have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 7803, 7804, 7805 (1999).

4.  The criteria for a compensable evaluation for residuals 
of a shrapnel wound of the left lower leg have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 7803, 7804, 7805.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis other than of Left Ankle

Service connection for disease or disability may be granted 
when the evidence reflects that the disease or disability was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

However, the threshold matter to be considered is whether the 
veteran has submitted a well-grounded claim for service 
connection for arthritis.  Pursuant to 38 U.S.C.A. § 5107(a), 
a person who submits a claim to VA has the burden of 
providing evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well-grounded claim as one that is plausible; a claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 343-344 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  An allegation that a 
disorder is service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, supra at 1469.  This 
burden may not be met merely by presenting lay testimony, as 
lay persons are not competent to offer medical opinions.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran's claim for service connection for arthritis of 
the left ankle has been granted and considered as part of the 
service-connected residuals of the fracture of the left 
distal tibia and fibula.  Accordingly, the claim for service 
connection for arthritis of the left ankle is moot.  In the 
following section of this decision, the Board addresses the 
contention that arthritis of the left ankle should be rated 
separately from the residuals of the fracture of the left 
distal tibia and fibula.

In regard to service connection for arthritis other than of 
the left ankle, the claim is not well grounded.  Although the 
veteran has stated that he has arthritis in his left knee and 
right hip, the medical evidence does not provide current 
diagnoses of such arthritis or a nexus between an in-service 
disease or injury and any current arthritis of the left knee 
or right hip. 

II.  Evaluations of Service-Connected Disabilities

When a veteran seeks to establish a rating in excess of that 
which is currently assigned, his assertion that the 
disability at issue has worsened is, in general, sufficient 
to make the matter well grounded within the meaning of 38 
U.S.C.A. § 5107.  See Jackson v. West, 12 Vet. App. 422, 428 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 4.7 
(1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level disability is of primary concern.  
See 38 C.F.R. § 4.2 (1999); Francisco v. Brown, 7 Vet. App. 
55 (1994).

In a claim involving disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  
38 C.F.R. § 4.14.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a veteran may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the veteran for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding in 
violation of the provisions of 38 C.F.R. § 4.14.  However, 
when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different plans, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  Functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.  With any form of arthritis, 
painful motion is an important factor of disability.  The 
intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A.  Evaluation of Residuals of Fracture of Left Distal Tibia 
and Fibula

1.  Factual Background

The evidence shows that while the veteran was training with 
the National Guard in March 1992, he fractured his left 
distal tibia and fibula.  He subsequently underwent internal 
fixation of the fracture and a bone grafting operation.  The 
donor site was the right iliac crest. 

At a VA examination in February 1995, the veteran complained 
of swelling with a lot of walking, and that he could not 
fully bend his left knee or ankle.  He was wearing a knee 
cage on the left knee and an ace wrap elasticized gauntlet on 
the left ankle.  The examiner noted no swelling, increased 
temperature, or redness of either ankle.  No deformities were 
noted of the knees or ankles.  Range of motion of the left 
ankle was 45 degrees of flexion, 5 degrees of extension, 30 
degrees inversion, and 15 degrees inversion.  It was noted 
that an x-ray report showed an intramedullary rod traversing 
an old, healed distal tibial fracture deformity.

In rating decision of May 1995, service connection was 
granted for post-operative residuals of a fracture of the 
right distal tibia and fibula.  (That rating decision 
erroneously notes that it was the right distal tibia and 
fibula, when it was the left tibia and fibula that were 
fractured.)  A 20 percent evaluation was assigned, effective 
from September 7, 1994, pursuant to Diagnostic Code 5262. 

At a VA examination in June 1997, the veteran complained of 
intermittent pain in the ankle and distal tibia and limited 
range of motion.  On examination, there was no swelling.  
Range of motion of the ankle was 5 degrees of dorsiflexion 
and 15 degrees of plantar flexion.  Radiographs showed healed 
distal tibia fracture with acceptable alignment and mild 
post-traumatic arthritis of the ankle joint.  The diagnosis 
was healed distal tibia fracture with mild post-traumatic 
ankle arthritis.

The veteran testified at the hearing in July 1997 that he 
walked with a limp.  He had daily pain from the residuals of 
the fracture of the tibia and fibula.  He had swelling in the 
leg when he stood or walked for a long time.  He stated that 
he did not take any medication for this disability.  He was 
never issued a knee brace to wear.  The veteran testified 
that he had problems going up and down stairs and could only 
do two or three steps before having difficulty.  He reported 
that he had never been hospitalized for his leg condition.  
The veteran testified that he had limited range of motion in 
his leg.  He stated that he had difficulty walking on ground 
level and if he walked even half a mile his leg would get 
swollen and painful.  He had never had physical therapy on 
the leg.  The veteran reported that he was not currently 
under any treatment for his leg.  According to the veteran, 
his left leg was weaker than the right leg.  He also reported 
that he had arthritis in the left knee and ankle.

A VA fee-basis orthopedic examination by a private orthopedic 
surgeon was conducted in February 1999.  The veteran 
complained of pain in the left ankle, aggravated by walking 
and standing more than 20 minutes.  On examination, the 
veteran walked with a left-sided limp.  Range of motion of 
the knees were 135 degrees of flexion, bilaterally, and 0 
degrees of extension, bilaterally.  Limitation of motion of 
the left ankle was shown as follows.  Dorsal extension of the 
left ankle was 5 degrees.  Dorsal extension of the right 
ankle was 20 degrees.  Plantar flexion of each ankle was 40 
degrees.  Inversion of the left ankle was to 20 degrees.  
Inversion of the right ankle was to 30 degrees.  Eversion of 
the left ankle was to 10 degrees.  Eversion of the right 
ankle was to 20 degrees.  Examination of the lower 
extremities revealed a four-centimeter longitudinal scar 
located just lateral to the patellar tendon on the left side.  
In addition, there was a 13-centimeter scar over the tibia 
anteriorly in the lower third of the leg.  There was a slight 
irregularity to the contour of the tibia in the same area.  
There was crepitus to motion of the left ankle and subtalar 
joints.  The muscular strength and sensation appeared to be 
intact although left thigh atrophy was apparent.  Thigh 
circumference at 10 centimeters above the patella was 44 
centimeters on the right and 42 centimeters on the left.  
Radiographs showed a healed fracture of the tibia.  The 
diagnoses included healed fracture of the left tibia and 
fibula, status post open reduction and internal fixation with 
intramedullary rod with residual external rotation of the 
distal tibia, and degenerative joint disease of the left 
ankle and subtalar joints.  The examiner noted that the 
extent of the service-connected disabilities included a two 
centimeter shortening of the left leg, two centimeters of 
left thigh atrophy, 20 degrees external rotation deformity of 
the left distal tibia, diminished motion of the left ankle 
and subtalar joints with crepitus and scars over the left 
lower extremity and right iliac crest.  In regard to 
functional impairment, the examiner noted that the veteran 
indicated no weakness, incoordination, or fatigability in the 
left lower extremity.  However, there was pain at the limits 
of ankle dorsal extension as well as subtalar inversion and 
eversion.  The examiner further noted that the lack of dorsal 
extension of the left ankle as well as the limited subtalar 
motion would tend to diminish the use of steps and stairs for 
the veteran in a rapid manner, and also would cause 
discomfort for him when walking on uneven ground.

In rating decision of June 2000, the RO granted a 30 percent 
rating for residuals of fracture of the left distal tibia and 
fibula with arthritis of the left ankle, effective from 
September 7, 1994, pursuant to Diagnostic Code 5262.

2.  Analysis

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
with loose motion, requiring a brace, is rated 40 percent 
disabling.  Malunion of these bones, with marked knee or 
ankle disability, is rated 30 percent disabling.

The evidence does not support a rating in excess of 30 
percent under Diagnostic Code 5262.  The medical evidence 
does not show nonunion of the veteran's left tibia and 
fibula, or loose motion requiring a brace.  

Given that the veteran's injuries occurred to his distal 
tibia and fibula, consideration of Diagnostic Code 5271, 
concerning limitation of motion of the ankle, would also be 
appropriate.  However, under this code, the maximum rating is 
20 percent for marked limitation of motion.  Moreover, a 
separate rating for limitation of motion of the ankle under 
Diagnostic Code 5271 is not warranted.  The evaluation of the 
residuals of the fracture of the left distal tibia and fibula 
under Diagnostic Code 5262 as described above was based upon 
limitation of motion of the left ankle.  Therefore, to 
evaluate the veteran's left ankle disability separately under 
the criteria for limited motion of the ankle would violate 
the rule against pyramiding because the same symptoms would 
be used to evaluate the disability under two separate 
diagnostic codes.  A veteran may not be compensated twice for 
the same symptomatology.  See 38 C.F.R. § 4.14; Brady v. 
Brown, 4 Vet. App. 203 (1993).

The Board has taken into consideration functional loss due to 
pain, reduction of normal excursion of movements, weakened 
movement, excess fatigability, swelling and pain on movement.  
The examiner at the February 1999 examination noted that the 
functional impairments included no weakness, incoordination, 
or fatigability in the left lower extremity.  However, the 
evidence shows that the veteran has painful motion in the 
left ankle and subtalar joints.  The Board finds that the 30 
percent rating under Diagnostic Code 5262, which includes 
marked ankle disability, includes consideration of painful 
motion of the ankle. 

In addition, a separate, compensable rating may not be 
assigned for shortening of the veteran's left leg.  Pursuant 
to Diagnostic Code 5275, shortening of a lower extremity of 
at least 3.2 centimeters warrants a compensable rating.  The 
veteran's left leg is not more than 2 centimeters shortened.  
In addition, a rating for 

shortening of the lower extremity is not to be combined with 
other ratings for fracture in the same extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5275 (Note).

In addition, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).  The evidence shows that at no time since the 
effective date of September 7, 1994, has the veteran 
demonstrated a level of impairment consistent with an 
evaluation in excess of 30 percent for his service-connected 
residuals of a fracture of the left distal tibia and fibula.

B.  Evaluation of Residuals of Right Iliac Bone Graft

1.  Factual Background

As noted above, in 1992 the veteran fractured his left tibia 
and fibula and had bone grafting of the left tibia.  The bone 
graft donor site was the right iliac crest.  A record dated 
August 27, 1992, notes that the right iliac crest wound was 
well healed.  

The February 1995 VA examination report contains no 
complaints by the veteran with regard to the right iliac 
crest donor site.  The veteran's lower extremities were 
examined, but there was no examination of the right hip.

The June 1997 VA examination report shows that there was no 
swelling.  The examiner noted a 12 centimeter scar over the 
pretibial region which represented the bone graft site.  The 
examiner indicated that this scar was not tender.

At the hearing in July 1997, the veteran testified that he 
had pain at the right iliac bone graft donor site almost 
every day, at the scar.  He treated the pain with ice packs 
and aspirin.  The veteran also testified that he had not been 
hospitalized for this disability since the bone graft was 
performed.  

The February 1999 examination report notes that the veteran 
stated that he had no problems with the donor site on the 
right side of the pelvis for the bone graft and there were no 
symptoms regarding the right lower extremity.  X-rays were 
taken and the examiner noted that two antero-posterior and 
lateral views of the right hip indicated irregularity of the 
iliac crest consistent with a bone donor site; no 
abnormalities were apparent within the hip joint.  It was 
also noted that the veteran had a scar on the right iliac 
crest.  It was not noted that the scar was painful, tender, 
or not healed.

2.  Analysis

The veteran's service-connected donor site scar of the right 
iliac has been rated as noncompensably disabling under the 
provisions of Diagnostic Code 7805 for limitation of function 
of the body part affected, since the RO granted service 
connection for such condition in May 1995 and assigned an 
effective date of September 7, 1994, the date the veteran was 
discharged from the Army Reserves.  Scars may also be 
evaluated on the basis of being superficially, poorly 
nourished with repeated ulceration (38 C.F.R. 4.118, 
Diagnostic Code 7803) and on the basis of being tender and 
painful on objective demonstration (38 C.F.R. § 4.118, 
Diagnostic Code 7804).

The evidence does not show functional impairment of the right 
iliac crest.  The examiner did not relate any limitation of 
motion of the right hip to the donor graft site of the right 
iliac crest.  Moreover, the veteran at the February 1999 
examination reported no problems with the donor site for the 
bone graft.  The evidence indicates that the only residuals 
of the donor site are x-ray evidence of irregularity of the 
iliac crest consistent with a bone donor site, and a scar.  
Although the veteran reported at the hearing that the scar 
site was painful, the examiner at the June 1997 VA 
examination noted that the 12-centimeter scar over the 
pretibial region was nontender.  The objective medical 
evidence shows no limitation of function of the part 
affected, no objectively demonstrated tender and painful 
scar, and no scar which is poorly nourished with repeated 
ulceration.  Accordingly, a compensable rating for the 
service-connected residuals of a right iliac bone graft is 
not warranted under Diagnostic Codes 7805, 7804, or 7803, 
respectively.

In regard to the residuals of the right iliac bone graft, the 
Board has taken into consideration functional loss due to 
pain, reduction of normal excursion of movements, weakened 
movement, excess fatigability, swelling and pain on movement.  
The examiner at the February 1999 orthopedic examination 
noted that the veteran related that he had no problems with 
the donor site on the right side of the pelvis for a bone 
graft.  Slight limitation of flexion was noted in both hips 
of 110 degrees.  See 38 C.F.R. § 4.71, Plate II (normal range 
of hip flexion is to 125 degrees).  The examiner did not 
attribute this limitation of motion to the service-connected 
residuals of the right iliac bone graft.  The medical 
evidence does not show any functional impairment in the right 
hip, including painful motion.

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability 
pursuant to Fenderson.  The Board finds that at no time since 
September 7, 1994, has the veteran demonstrated a level of 
impairment consistent with a compensable evaluation for his 
service-connected residuals of a right iliac bone graft donor 
site.

C.  Evaluation of Residuals of Shrapnel Wound of Left Lower 
Leg

1.  Factual Background

The service medical records show that the veteran suffered a 
shrapnel wound to the left lower leg in August 1968.  The 
available service medical records do not contain the initial 
medical reports of the injury.  A report dated January 29, 
1970, notes that the veteran's original health records were 
lost and could not be located.  The available service medical 
records show that the veteran was in good condition on August 
25, 1968.  The medical records show that his left lower leg 
wound was cleaned and dressed in August and September 1968.  
A record dated September 8, 1968, shows that he was healing 
well and was to return in three days for suture 

removal.  The remaining service medical records are negative 
for residuals of the shrapnel wound to the left lower leg, 
other than the January 1970 separation examination report 
which notes a scar on the left lower leg.

In August 1970, the veteran filed a claim for wounds to the 
left lower leg.  A VA examination report dated in October 
1970 notes a history of a shrapnel injury to the left leg in 
service, with treatment of a laceration of the left calf.  
The veteran was not hospitalized but was treated as an 
outpatient.  Sutures were taken and he made a complete 
recovery.  The diagnosis was shrapnel left leg laceration 
well healed, no functional disability to the leg.  In rating 
decision of December 1970, service connection was granted for 
shrapnel wound left lower leg.  A noncompensable rating was 
assigned from February 5, 1970, pursuant to Diagnostic Code 
7805.  

An August 1992 physical examination report in which it is 
noted that the veteran suffered soft-tissue, superficial 
ballistic wounds to the calf of the left leg in 1968.  

The February 1995 VA examination report is negative for any 
residuals of the shrapnel wound on active duty in 1968.

A November 1995 statement from the veteran's wife notes that 
the veteran had sustained two gunshot wounds in the back of 
his left lower leg during service and that he received two 
purple hearts.  

The June 1997 VA orthopedic examination concentrated on the 
residuals of the fracture of the left distal tibia and 
fibula.  The examination report is negative for any 
complaints of or diagnosis of residuals of the shrapnel wound 
to the left lower leg.

At the hearing in July 1997, the veteran testified that he 
had a sensation of tightness in the left calf, similar to a 
charley horse.  He also stated that he had swelling in the 
whole leg.  The veteran also testified that he had never had 
physical therapy on his leg.  He stated that he was not 
currently receiving treatment for that condition.

At the February 1999 examination, the veteran did not report 
a history of the shrapnel wound of the left calf, or complain 
of any residuals from that injury.  The diagnoses were 
negative for residuals of the shrapnel injury.

2.  Analysis

The evidence of record shows that the veteran sustained a 
shrapnel wound to his left calf in August 1968.  However, the 
evidence indicates that the wound did not involve any bone, 
muscle or nerve damage.  The shrapnel wound apparently 
involved a superficial laceration for which the veteran was 
treated on an outpatient basis.  The only residual noted on 
the January 1970 separation examination was a scar.  The 
evidence also shows that the shrapnel wound was not disabling 
to the extent that he served on active duty until February 
1970 and subsequently was accepted into the Army National 
Guard.

The residuals of the shrapnel wound of the left lower leg are 
evaluated pursuant to Diagnostic Code 7805, which provides 
for scars to be rated on limitation of function of the part 
affected.  In this case, the veteran had a superseding injury 
to the left lower leg when he fractured his tibia and fibula 
in 1992.  The medical evidence dated since that injury focus 
on the residuals of the fracture and do not show residuals of 
the shrapnel wound to the left calf.  Any functional 
limitation involving the left lower leg has been evaluated 
under the service-connected residuals of the fracture of the 
left tibia and fibula.  The evidence does not show any 
limitation of function of the left calf attributed to the 
superficial laceration and resulting scar due to the shrapnel 
wound to the left calf.  Accordingly, a noncompensable 
evaluation for any residuals of the shrapnel wound to the 
left lower leg is warranted under Diagnostic Code 7805.

In addition, the evidence does not show that the veteran has 
a scar on his left lower leg attributable to the shrapnel 
wound in service which is poorly nourished, with repeated 
ulceration, or tender and painful on objective demonstration.  
Accordingly, a compensable evaluation is not warranted under 
Diagnostic Code 7803 or 7804.  


ORDER

Service connection for arthritis other than in the left ankle 
is denied.  

A rating in excess of 30 percent for residuals of a fracture 
of the left distal tibia and fibula, with arthritis of the 
left ankle is denied.

A compensable evaluation for residuals of a right iliac bone 
graft is denied.

A compensable rating for residuals of a shrapnel wound to the 
left lower leg is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

